Citation Nr: 0821233	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-15 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to October 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in January 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.

In April 2007, the Board denied the veteran's appeal.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2007, the 
Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the joint motion.  The case has been 
returned to the Board for further appellate action.

The appeal is REMANDED to the RO or the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In the Joint Motion granted by the Court, the parties agreed 
that as the April 1998 VA examiner opinion, the March 1998 
and August 2005 opinions from Dr. Bodenheimer, and the July 
2005 opinion from Dr. Mim are inadequate for evaluation 
purposes, VA has a duty to assist by seeking another medical 
opinion as to the etiology of the veteran's hepatitis C.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The parties also agreed that the Board failed to adequately 
address whether the veteran's lay statements were credible 
and competent evidence of him contracting hepatitis C by 
sharing razor blades in a communal bathroom in service. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the veteran for an examination 
to show the nature and extent of his 
hepatitis C.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner.  After a 
complete review of the veteran's file, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's current hepatitis C is 
etiologically related to his active 
military service and, if so, the examiner 
should specifically identify the in-
service risk factor(s).  The examination 
report should include the basis for the 
opinion.  

2. Readjudicate the veteran's claim for 
entitlement to service connection for 
hepatitis C.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



